WELLS, Justice.
We have for review Galencare, Inc. v. Blanton, 636 So.2d 547 (Fla. 2d DCA 1994), which at the time of release expressly and directly conflicted with the decisions in Plantation General Hospital Ltd. Partnership v. Johnson, 621 So.2d 551 (Fla. 4th DCA 1993), and NME Hospitals, Inc. v. Johnson, 621 So.2d 554 (Fla. 4th DCA 1993). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Johnson v. Plantation General Hospital Ltd. Partnership, 641 So.2d 58 (Fla.1994), we quashed Plantation General Hospital and NME Hospitals and approved the reasoning expressed in Galen of Florida, Inc. v. Arscott, 629 So.2d 856 (Fla. 5th DCA 1993). In *43accordance with our decision in Johnson, we approve the decision of the Second District Court of Appeal in Galencare. Because the district court did not discuss the propriety of class certification, we decline to review that issue.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and ANSTEAD, JJ., concur.